DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prosecution History 
Claims 1-29 of U.S. Application No. 16/288,441 filed on 02/28/2019 have been examined.
The amendment filed on 10/19/2021 has been entered and fully considered.
Claims 1-3, 11-12, 15-17, 25-26, and 29 have been amended.
Claims 9-10 and 23-24 have been canceled.
Claims 30-33 have been newly added. 
Claims 1-8, 11-22, and 25-33 are pending in Instant Application.


Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-9, 11-23, and 25-29 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-9, 11-23, and 25-29 have been withdrawn.



Allowable Subject Matter
Claims 1-8, 11-22, and 25-33 are allowed over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 10AM- 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662